Sognier, Judge,
concurring specially.
Appellant made a timely request for copies or written summaries of all statements, written or oral, made by him while in police custody. The prosecution complied with this request; however, one week prior to trial the prosecuting attorney learned for the first time that appellant had made an oral statement to a police officer while being fingerprinted after his (appellant’s) apprehension. The prosecuting attorney immediately notified appellant’s counsel of the statement, and stated during a hearing on appellant’s objection and motion to bar use of the statement that there was no record of the statement in the district attorney’s file or in any police reports. In my *153opinion this case is controlled by Ellison v. State, 158 Ga. App. 419, 420 (3) (280 SE2d 371) (1981), which held: “However, the provisions of the statute [Ga. Code § 27-1302] ‘shall not apply to newly discovered evidence.’ ” Therefore, I specially concur as to Division 2.